 1   GEOFFREY E. WIGGS (SBN 276041)
     LAW OFFICES OF GEOFF WIGGS
 2   1900 S. Norfolk St, Suite # 350
     San Mateo, Ca 94403
 3   geoff@wiggslaw.com
     Telephone: (650) 577-5952
 4   Facsimile: (650) 577-5953
 5   Attorney for Debtor
     Andrew James Colon
 6

 7                      UNITED STATES BANKRUPTCY COURT
         FOR THE NORTHERN DISTRICT OF CALIFORNIA – SAN FRANCISCO DIVISION
 8
     In re                                              )     Case No. 19-41664
 9                                                      )
             ANDREW JAMES COLON,                        )     Chapter 13
10                                                      )
                                Debtor.                 )     DECLARATION REGARDING
11                                                      )
                                                        )     FEDERAL INCOME TAXES
12                                                      )
13
                                                        )
                                                        )
14
     I, ANDREW JAMES COLON, hereby declare the following is true and correct under penalty of perjury:
15
         1. I have not filed Federal Income Taxes since 2013.
16
         2. I am working with a tax professional to complete my back taxes.
17

18       3. I will submit my filings to the Chapter 13 Trustee as soon as they are available.

19                                                     oo0oo

20   Dated: August 28, 2019                                                    /s/ Andrew James Colon
21

22

23

24

25

26

27

28                                                      -1–

     DECLARATION REGARDING
     FEDERAL INCOME TAXES                                                              CASE # 19-41664



     Case: 19-41664        Doc# 19      Filed: 08/28/19       Entered: 08/28/19 15:59:11          Page 1 of 1
